DETAILED ACTION
This office action is in response to application 16/283,940, filed on 02/25/2019.
Claims 1-10 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 7, 9, and 10 are objected to because of the following informalities:
Regarding claims 1, 9, and 10, the claims recite “a surroundings status” as well as “the surrounding status”. The claims should be amended to consistently recite either “surrounding” or “surroundings”.
Regarding claim 7, the claim recites “the driving controller is configured to delays a timing”. This should read “the driving controller is configured to delay a timing”.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation is: “a recognizer that is configured to recognize a surroundings status of a vehicle” in claim 1. Examiner interprets a recognizer as a function of, and implemented as, a CPU as outlined on Page 28, lines 17-22.
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 3-5, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180174460), hereinafter Jung.

	Regarding claim 1, Jung teaches a vehicle control system comprising:
a recognizer that is configured to recognize a surroundings status of a vehicle (see at least Jung P. [0076]: “As shown in FIG. 3, the vehicle 100 can sense the surroundings of the vehicle through the sensing unit 10, while it is operating.”);
a driving controller that is configured to perform control of causing at least the vehicle to move forward or causing the vehicle to move backward on the basis of the surrounding status recognized by the recognizer (see at least Jung P. [0071]: “In the embodiments described above, an autonomous driving vehicle can recognize a surrounding environment by using at least one of various kinds of sensors.  Depending upon collected information, a computing device can determine how to control the autonomous driving vehicle and/or how to drive the autonomous driving vehicle.”); and
a notification controller that is configured to notify traffic participants in the vicinity of the vehicle using an outputter (see at least Jung P. [0011]: “The output unit may include a display unit configured to display at least one of a symbol, a message, or a sign corresponding to the notification about the pedestrian in response to a control signal outputted from the control unit; a speaker unit configured to output a notification sound corresponding to the notification about the pedestrian in response to the control signal outputted from the control unit; and a lighting unit configured to illuminate the pedestrian or a peripheral region of the pedestrian in response to the control signal outputted from the control unit.”) in a case in which the vehicle having stopped is caused to advance in a second direction opposite to a first direction in which the vehicle has advanced before stopping by the driving controller (see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device.” *Examiner notes that it is common and well known in the art that a vehicle which is reversing is doing so from a position to which it drove forward and then stopped.),
While Jung does not explicitly recite wherein the driving controller is configured to cause the vehicle to advance in the second direction after the outputter is configured to perform the notification, it would be obvious that an autonomous vehicle that warns a pedestrian that it is about to perform a backwards movement would then proceed to perform that backwards movement.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of reversing a vehicle after indicating the vehicle is going to reverse in order to move the vehicle to an intended position with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Regarding claim 3, Jung teaches the system of claim 1.
Jung further teaches wherein the recognizer is configured to recognize attributes of one or more traffic participants in the vicinity of the vehicle (see at least Jung P. [0083]: “Herein, the icon 22 having a specific shape can be moved along with the pedestrian 80 on the display screen of the display unit so as to track pedestrian's movement direction 23.” *Examiner interprets a pedestrian’s movement direction as exemplary of an attribute of a traffic participant.), and
(see at least Jung P. [0007]: “Accordingly, an autonomous driving vehicle might be required to inform a pedestrian of its driving status, which includes that the autonomous driving vehicle recognizes the pedestrian and the autonomous driving vehicle safely controlled by its algorithm or function can respond to the pedestrian, in order to provide the pedestrian with information about moving direction and speed of the vehicle as well as driving safety or stability.” *Examiner notes it is ordinary and well known that an autonomous driving controller in a vehicle configured to detect, inform, and avoid hitting pedestrians is capable of determining an acceleration and speed at which the vehicle advances in any direction.).

	Regarding claim 4, Jung teaches the system of claim 1.
	Jung further teaches wherein the first direction is a forward movement direction (see at least Jung Fig. 3, #72; P. [0079]: “Likewise, when a pedestrian is detected, an autonomous driving vehicle according to an embodiment may inform, via a display device, the pedestrian that the autonomous driving vehicle recognizes the pedestrian, and can show a traveling direction of the vehicle and a range of safety distance via a notification projection device.” *Examiner notes that arrow #72 indicates the vehicle is moving forward among other directions. Examiner further notes that it is obvious for a vehicle to move forward before moving backward.), and
wherein the second direction is a backward movement direction (see at least Jung P. [0074]: “In an embodiment … when a backward movement or an autonomous parking is proceeded”).


Regarding claim 5, Jung teaches the system of claim 4.
	While Jung does not verbatim recite wherein, in a case in which the vehicle is caused to move backward after the outputter is configured to perform the notification, the driving controller is configured to cause the vehicle to move backward with a first acceleration and then is configured to cause the vehicle to move backward with a second acceleration that is lower than the first acceleration, Examiner notes that a first acceleration and a second acceleration lower than the first acceleration is descriptive of plain and ordinary control of a vehicle. Examiner notes that if the vehicle were to simply move backward with a first acceleration that never decreased, the vehicle would accelerate indefinitely. Examiner notes that moving a vehicle backwards for a finite distance, which all backwards-moving vehicles do, requires an acceleration that increases to some value, and thereafter decreases below that value (and eventually to zero and then less than zero when the vehicle slows and stops its backward movement). Therefore, the claim merely describes the plain and ordinary operation of a vehicle reversing and is known in the art.

Regarding claim 9, Jung teaches a vehicle control method using a vehicle control device, the vehicle control method comprising:
recognizing a surroundings status of a vehicle (see at least Jung P. [0076]: “As shown in FIG. 3, the vehicle 100 can sense the surroundings of the vehicle through the sensing unit 10, while it is operating.”);
performing control of causing at least the vehicle to move forward or causing the vehicle to move backward on the basis of the recognized surrounding status (see at least Jung P. [0071]: “In the embodiments described above, an autonomous driving vehicle can recognize a surrounding environment by using at least one of various kinds of sensors.  Depending upon collected information, a computing device can determine how to control the autonomous driving vehicle and/or how to drive the autonomous driving vehicle.”);
notifying traffic participants in the vicinity of the vehicle using an outputter (see at least Jung P. [0011]: “The output unit may include a display unit configured to display at least one of a symbol, a message, or a sign corresponding to the notification about the pedestrian in response to a control signal outputted from the control unit; a speaker unit configured to output a notification sound corresponding to the notification about the pedestrian in response to the control signal outputted from the control unit; and a lighting unit configured to illuminate the pedestrian or a peripheral region of the pedestrian in response to the control signal outputted from the control unit.”) in a case in which the vehicle having stopped is caused to advance in a second direction opposite to a first direction in which the vehicle has advanced before stopping (see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device.” *Examiner notes that it is common and well known in the art that a vehicles drive the vast majority of the time in a forward direction, and that a vehicle which is performing a backward movement is doing so from a position to which it drove forward and then stopped.); and
While Jung does not explicitly recite causing the vehicle to advance in the second direction after the outputter is configured to perform the notification, it would be obvious that an autonomous vehicle that warns a pedestrian that it is about to perform a backwards movement would then proceed to perform that backwards movement.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of reversing a vehicle after indicating the vehicle is going 

Regarding claim 10, Jung teaches a non-transitory computer-readable storage medium that stores a computer program to be executed by a computer (see at least Jung P. [0115]: “Computer-executable instructions for implementing a method, process, or algorithm described in connection with embodiments disclosed herein can be stored in a non-transitory computer readable storage medium.”) to perform at least:
recognize a surroundings status of a vehicle (see at least Jung P. [0076]: “As shown in FIG. 3, the vehicle 100 can sense the surroundings of the vehicle through the sensing unit 10, while it is operating.”);
perform control of causing at least the vehicle to move forward or causing the vehicle to move backward on the basis of the recognized surrounding status (see at least Jung P. [0071]: “In the embodiments described above, an autonomous driving vehicle can recognize a surrounding environment by using at least one of various kinds of sensors.  Depending upon collected information, a computing device can determine how to control the autonomous driving vehicle and/or how to drive the autonomous driving vehicle.”);
notify traffic participants in the vicinity of the vehicle using an outputter (see at least Jung P. [0011]: “The output unit may include a display unit configured to display at least one of a symbol, a message, or a sign corresponding to the notification about the pedestrian in response to a control signal outputted from the control unit; a speaker unit configured to output a notification sound corresponding to the notification about the pedestrian in response to the control signal outputted from the control unit; and a lighting unit configured to illuminate the pedestrian or a peripheral region of the pedestrian in response to the control signal outputted from the control unit.”) in a case in which (see at least Jung P. [0074]: “In an embodiment, when an object detected by various sensors is considered a pedestrian, or when a backward movement or an autonomous parking is proceeded, a notification could be given to the pedestrian through an information display device, a projection device, a sound generation device.” *Examiner notes that it is common and well known in the art that a vehicle which is reversing is doing so from a position to which it drove forward and then stopped.); and
While Jung does not explicitly recite wherein the processor is configured to cause the vehicle to advance in the second direction after the outputter is configured to perform the notification, it would be obvious that an autonomous vehicle that warns a pedestrian that it is about to perform a backwards movement would then proceed to perform that backwards movement.
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of reversing a vehicle after indicating the vehicle is going to reverse in order to move the vehicle to an intended position with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 2 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 20180174460), hereinafter Jung, in view of Paris et al. (US 20180326982), hereinafter Paris.

Regarding claim 2, Jung teaches the system of claim 1.
	wherein the recognizer is configured to recognize attributes of one or more traffic participants in the vicinity of the vehicle (see at least Jung P. [0083]: “Herein, the icon 22 having a specific shape can be moved along with the pedestrian 80 on the display screen of the display unit so as to track pedestrian's movement direction 23.” *Examiner interprets a pedestrian’s movement direction as exemplary of an attribute of a traffic participant.), and
Jung does not explicitly teach wherein the driving controller, on the basis of the attributes of the one or more traffic participants recognized by the recognizer, is configured to determine a timing at which the vehicle is caused to advance in the second direction after the outputter is configured to perform the notification.
In the same field of endeavor, Paris teaches wherein the driving controller, on the basis of the attributes of the one or more traffic participants recognized by the recognizer, is configured to determine a timing at which the vehicle is caused to advance in the second direction after the outputter is configured to perform the notification (see at least Paris Fig. 2, Broadcast audio signal step #S150 in light of P. [0065]: “For example, the autonomous vehicle can execute Blocks S150, S122, S132, and S142 as described above.  Then, in response to the revised path of the pedestrian intersecting the planned route of the autonomous vehicle across an adjacent road surface, the autonomous vehicle can delay autonomous navigation across the road surface (i.e., delay resuming the planned route) and set a delay timer, such as described above.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle control system with pedestrian notification of Jung with the delay of route resumption based on pedestrian attention tracking of Paris in order to allow an autonomous vehicle to more rapidly converge on a decision for approaching the pedestrian and execute this decision with reduced risk of collision between the autonomous vehicle and the pedestrian (Paris P. [0013]).
	


Regarding claim 6, Jung teaches the system of claim 1.
	Jung further teaches wherein the traffic participants include one or more pedestrians, a vehicle in which one or more vehicle occupants are present, or a light vehicle in which one or more vehicle occupants are present (see at least P. [0014]: “The control unit may recognize whether the object is movable based on the sensing signals, and determine whether a movable object is the pedestrian based on an image captured by the camera unit.”).
Jung does not explicitly teach wherein the recognizer is configured to recognize directions of faces of the pedestrians or directions of faces of the vehicle occupants, and wherein the driving controller is configured to cause the vehicle to start advancement in the second direction on the basis of the directions of the faces of the pedestrians or the directions of the faces of the vehicle occupants recognized by the recognizer after the outputter is configured to perform the notification.
In the same field of endeavor, Paris teaches wherein the recognizer is configured to recognize directions of faces of the pedestrians or directions of faces of the vehicle occupants (see at least Paris P. [0032]: “In one variation shown in FIG. 2, Block S120 further includes estimating a gaze of the pedestrian.  In this variation, the autonomous vehicle can: implement eye tracking, face tracking, object recognition, and/or other computer vision techniques to detect the face of the pedestrian; estimate a field of view of the pedestrian based on a direction and orientation of the pedestrian's face; and then determine whether the location of the autonomous vehicle intersects the pedestrian's field of view.”), and
wherein the driving controller is configured to cause the vehicle to start advancement in the second direction on the basis of the directions of the faces of the pedestrians or the directions of the faces of the vehicle occupants recognized by the recognizer after the outputter is configured to perform the notification (see at least Paris Fig. 2, #S160; P. [0036]: “if the confidence score for the path of the pedestrian is less than the threshold confidence and the pedestrian is within a threshold distance of the autonomous vehicle's planned route, the autonomous vehicle can execute Block S150 to broadcast an audio track audible to the pedestrian, track the pedestrian's response to this audio track, and then selectively execute Block S160 based on the pedestrian's response.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle control system with pedestrian notification of Jung with the pedestrian attention tracking of Paris in order to allow an autonomous vehicle to more rapidly converge on a decision for approaching the pedestrian and execute this decision with reduced risk of collision between the autonomous vehicle and the pedestrian (Paris P. [0013]).

Regarding claim 7, Jung teaches the system of claim 6.
Jung does not explicitly teach wherein, after the outputter is configured to perform the notification, in a case in which directions of the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are not a direction toward the vehicle, the driving controller is configured to delays a timing at which the vehicle is caused to start to advance in the second direction more than that in a case in which the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are directed in a direction toward the vehicle.
In the same field of endeavor, Paris teaches wherein, after the outputter is configured to perform the notification, in a case in which directions of the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are not a direction toward the vehicle, the driving controller is configured to delay a timing at which the vehicle is caused to start to advance in the second direction more than that in a case in which the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are directed in a direction toward the vehicle (see at least Paris P. [0065]: “For example, the autonomous vehicle can execute Blocks S150, S122, S132, and S142 as described above.  Then, in response to the revised path of the pedestrian intersecting the planned route of the autonomous vehicle across an adjacent road surface, the autonomous vehicle can delay autonomous navigation across the road surface (i.e., delay resuming the planned route) and set a delay timer, such as described above.  During countdown of the delay timer, the autonomous vehicle can continue to: track the pedestrian proximal the intersection; calculate revised paths of the pedestrian based on actions of the pedestrian over time; and calculate revised confidence scores for the revised paths of the pedestrian based on motion characteristics of the pedestrian during this time.  Subsequently, in response to a revised path of the pedestrian falling outside of a threshold distance from the planned route of the autonomous vehicle and in response to the corresponding revised confidence score exceeding the threshold confidence during countdown of the delay timer, the autonomous vehicle can cancel the delay timer and autonomously navigate across the road surface according to the planned route (i.e., resume the planned route at a 100% of a predefined target speed or target rate of acceleration through the intersection).” *Examiner notes that cancelling a delay timer based on a confidence score of a pedestrian action, which is itself based on pedestrian gaze and face tracking, is exemplary of wherein a delay timing is greater for a lack of pedestrian attention than when the pedestrian attention is confirmed as including the autonomous vehicle as claimed.; P. [0032]: “In one variation shown in FIG. 2, Block S120 further includes estimating a gaze of the pedestrian.  In this variation, the autonomous vehicle can implement eye tracking, face tracking, object recognition, and/or other computer vision techniques to detect the face of the pedestrian; estimate a field of view of the pedestrian based on a direction and orientation of the pedestrian's face; and then determine whether the location of the autonomous vehicle intersects the pedestrian's field of view.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle control system with pedestrian notification of Jung with the pedestrian attention tracking and route resumption timing of Paris in order to allow an autonomous vehicle to more rapidly converge on a decision for approaching the pedestrian and execute (Paris P. [0013]).

Regarding claim 8, Jung teaches the system of claim 6.
Jung does not explicitly teach wherein, after the outputter is configured to perform the notification, in a case in which the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are not directed in a direction toward the vehicle, the driving controller is configured to lowers an acceleration with which the vehicle is caused to advance in the second direction or a speed at which the vehicle is caused to advance in the second direction more than that in a case in which the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are directed in a direction toward the vehicle.
In the same field of endeavor, Paris teaches wherein, after the outputter is configured to perform the notification, in a case in which the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are not directed in a direction toward the vehicle, the driving controller is configured to lowers an acceleration with which the vehicle is caused to advance in the second direction or a speed at which the vehicle is caused to advance in the second direction more than that in a case in which the faces of the pedestrians or the faces of the vehicle occupants recognized by the recognizer are directed in a direction toward the vehicle (see at least Paris P. [0064]: “In another implementation shown in FIG. 2, the autonomous vehicle can selectively resume the planned route at a speed or acceleration based on the pedestrian's location, estimated path, and/or corresponding confidence score.”; P. [0065]: “For example, the autonomous vehicle can execute Blocks S150, S122, S132, and S142 as described above. Then, in response to the revised path of the pedestrian intersecting the planned route of the autonomous vehicle across an adjacent road surface, the autonomous vehicle can delay autonomous navigation across the road surface (i.e., delay resuming the planned route) and set a delay timer, such as described above.  During countdown of the delay timer, the autonomous vehicle can continue to: track the pedestrian proximal the intersection; calculate revised paths of the pedestrian based on actions of the pedestrian over time; and calculate revised confidence scores for the revised paths of the pedestrian based on motion characteristics of the pedestrian during this time.”; P. [0066]: “However, if the delay timer expires prior to calculation of a revised path of the pedestrian that falls outside of the planned route of the autonomous vehicle and/or prior to calculation of a revised confidence score that exceeds the threshold confidence, the autonomous vehicle can autonomously approach the road surface at a reduced speed (e.g., by resuming the planned route at 20% of a predefined speed or rate of acceleration through the intersection).”; P. [0067]: “For example, when resuming a planned route through an intersection and past a crosswalk (nearly) occupied by a pedestrian (i.e., as the autonomous vehicle approaches this crosswalk), the autonomous vehicle can: continue to track the pedestrian proximal the crosswalk; calculate another revised path of the pedestrian based on actions of the pedestrian during this period of time; and calculate a corresponding revised confidence score for this revised path of the pedestrian based on motion characteristics of the pedestrian over this period of time.  Upon determining that this revised path of the pedestrian falls outside of the threshold distance from the planned route of the autonomous vehicle and that this revised confidence score exceeds the threshold confidence, the autonomous vehicle can resume autonomously navigating the planned route past the crosswalk at the predefined target speed (which is greater than the reduced speed assumed by the autonomous vehicle when the pedestrian's intent yielded greater risk for collision with the autonomous vehicle).”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the autonomous vehicle control system with pedestrian notification of Jung with the pedestrian attention tracking and route resumption speed of Paris in order to allow an autonomous vehicle to more rapidly converge on a decision for approaching the pedestrian and execute (Paris P. [0013]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571) 270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662